Citation Nr: 9900196	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1970.  This appeal comes before the Board of Veterans 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  




CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he suffers from 
arterial hypertension, which was incurred in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a claim for service connection for 
arterial hypertension.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been gathered.

2.  The appellant had a one-time manifestation of a 
borderline blood pressure reading in service.

3.  The appellant was not diagnosed with arterial 
hypertension until several years after separation from 
service.


CONCLUSION OF LAW

Arterial hypertension was not incurred in or within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellants service medical records do not indicate that 
he was diagnosed with arterial hypertension in service.  His 
induction examination report, dated in March 1968, indicates 
that his blood pressure was 136/88.  His separation 
examination report, dated in January 1970, indicates a blood 
pressure of 140/90.  The examiner indicated that the 
appellant had borderline blood pressure, asymptomatic.  

Post-service medical evidence of record (many of which are 
illegible) includes medical records dated between 1976 and 
the present, which indicate that the appellant has received 
treatment for various conditions, to include hypertension.  
Report of a VA examination, dated in January 1997, indicates 
that the appellant was found to have hypertension.  He 
reported that he was found to be borderline hypertensive on 
his separation examination in 1970; at that time, he was 
quite overweight and was advised to lose weight, which would 
reduce his blood pressure.  He indicated that no drug therapy 
was used until 1977, when he was seen at a private hospital 
and was given medication for hypertension.  The diagnosis was 
arterial hypertension.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A chronic disease, to 
include hypertension, which becomes manifest to a degree of 
10 percent or more within 1 year after separation from 
service will be considered to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Having considered the evidence of record and the applicable 
laws, the Board finds that service connection for arterial 
hypertension is not warranted.  As indicated above, the 
evidence does not indicate that hypertension was present in 
service.  The Board does not find that a one-time 
manifestation of a borderline blood pressure reading leads to 
the conclusion that hypertension began in service.  See 
38 C.F.R. § 3.303(b).  Although much of the appellants post-
service medical records are illegible, it is clear that the 
evidence of record does not indicate any high blood pressure 
readings or a diagnosis of hypertension prior to 1976.  The 
appellant himself has reported that treatment for 
hypertension did not begin prior to 1977.  In summary: a 
chronic condition (hypertension) was not shown in service; 
was not diagnosed until several years after separation from 
service; and is not linked to service by continuity of 
pertinent symptomatology or by medical opinion.  Accordingly, 
the Board concludes that service connection is not warranted.  


ORDER

Service connection for arterial hypertension is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
